Citation Nr: 9913123	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94-36 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, currently diagnosed as a personality disorder.



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1991 to May 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for a neuropsychiatric disorder.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  A personality disorder is not a disorder for which 
service connection can be granted.

3.  An acquired psychiatric disorder for which service 
connected can be granted was not shown in service nor was a 
psychosis shown within one year thereto.  There is no 
competent evidence which would suggest that the veteran's 
personality disorder became worse or had superimposed 
pathology placed upon in during military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, a psychosis may not be presumed 
to have been incurred in service; and a personality disorder 
is not a defect for which service connection can be granted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.127 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).  That is to say, service 
connection for a psychosis may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  However, mental deficiency and 
personality disorders are not diseases or injuries within the 
meaning of the law and regulations providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.127 (1998).

Service medical records reveal that the veteran sought 
treatment in March 1993 for stress related to his three 
daughters and diabetic mother in Puerto Rico and difficulty 
mastering the English language.  He felt socially isolated 
and depressed, to such a degree that he thought of hurting 
himself and/or others.  He desired to be discharged and was 
unmotivated to excel in the Army and expected to be barred 
from reenlistment.  In an April 1993 psychiatric note, his 
diagnoses included dysthymia and personality disorder, not 
otherwise specified.  The diagnosis of dysthymia is contained 
in several medical records around that time.  He was 
discharged in May 1993 by reason of a personality disorder 
according to his administrative papers.

Post service medical evidence indicates that the veteran 
sought treatment in December 1993 for nightmares, depression, 
and irritability.  The final diagnoses included personality 
disorder, and rule/out borderline personality disorder.  
Follow-up outpatient treatment shows on-going treatment for a 
personality disorder.  In December 1993, the veteran filed 
his claim.

In a May 1994 VA mental disorders examination report, the 
veteran complained that he sometimes forgot things but could 
give no further details.  The examiner reported that the 
veteran was clean, bearded, and wearing ragged Desert Storm 
fatigue pants.  He exhibited decreased psychomotor activities 
and appeared to the examiner to be voluntarily presenting 
very confused and odd behavior.  He was alert and oriented to 
person only.  The examiner remarked that the veteran 
voluntarily presented a very sick picture of himself which 
did not correspond to his history.  A diagnosis was deferred 
pending psychological evaluation and a social field survey.

During psychological testing, the veteran complained of 
memory difficulties, hallucinations, and thought the 
television was staring at him.  He was hostile, angry, 
daring, and evasive.  He had no relationship with any of his 
neighbors and reported to have no friends.  His father 
related that the veteran would waken at night and do 
exercises, engaged in frequent verbal fights with neighbors, 
and the veteran's behavior was affecting the father's current 
marriage.  The veteran was grudgingly cooperative and 
somewhat hostile during testing but frequently distracted.  
Test results showed that the veteran tended to over report 
personal conflicts, symptoms, and difficulties; thus, the 
results were interpreted with much caution.  His total IQ was 
less than 65, he had poor short term memory, was defensive, 
aggressive, nonconforming, and resentful of authority.  The 
tester remarked that the results supported a diagnosis of 
personality disorder, not otherwise specified, but that the 
possibility of a borderline personality disorder needed 
further exploration.  The tester suspected exaggeration of 
symptoms but was not inclined to see the veteran as merely 
malingering.  

A social survey report indicated that the veteran refused to 
be interviewed but the social worker talked with his father 
and two neighbors.  His father related that his behavior was 
more inadequate as time passed.  He indicated that the 
veteran did many odd things in the neighborhood, for example 
exercising at 4:30a.m., wearing multiple pieces of clothing, 
and making strange gestures with his hands in front of his 
face.  One neighbor indicated that the veteran's personality 
had changed since service and that he was isolated in the 
house most of the time.  The other neighbor observed that the 
veteran wore many pieces of clothing, wore military clothing, 
and his facial expression was one of anger.

In an addendum to the VA mental disorders examination, the 
examiner remarked that he had reviewed the psychological 
testing, field survey, and claims file.  The psychological 
testing diagnosis was personality disorder, not otherwise 
specified, with suspected exaggerated of symptoms.  The 
social survey revealed symptoms of disruptive behavior at 
home and in the community.  In a follow-up mental status 
examination, the veteran complained of poor sleep, spending 
his days at home reading military books, and confusion.  The 
examiner concluded that there was no Axis I diagnosis, 
despite the veteran's behavior and apparent disability, and 
an Axis II diagnosis of personality disorder, not otherwise 
specified.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the record 
fails to reveal any clinical evidence that the veteran had a 
chronic acquired psychiatric disorder in service or a 
psychosis within one year thereafter for which service 
connection could be established.  Specifically, although an 
in-service note indicates that he had dysthymia, it has not 
been diagnosed post-discharge.  To the extent present, 
therefore, it must have been acute and transitory.  Further, 
when he underwent a psychiatric evaluation, the diagnoses did 
not include a neurosis or psychosis; rather, he was found to 
have a personality disorder.  To the extent that depression 
was noted in the service records, it appears that it was 
noted within the context of maladaptive behavior and not as a 
separate and distinct diagnosis.

Finally, as discussed above, the veteran's personality 
disorder, which was diagnosed in service and after service, 
is not a disability within the meaning of the law providing 
for VA compensation benefits and no competent evidence has 
been provided which would suggest that it became worse or 
resulted in a chronic psychiatric disorder as a result of his 
military service.  38 C.F.R. § 3.303(c) (1998); Johnson v. 
Principi, 3 Vet. App. 448, 450 (1992).  As such, a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, currently diagnosed as a personality disorder, must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Again, 
while the veteran was diagnosed with a personality disorder 
in service, this does not demonstrate the presence of a 
chronic acquired psychiatric disorder in service.  In sum, 
the veteran's psychiatric disorder may not be service 
connected in the absence of any clinical evidence which 
associates that disorder with service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, currently diagnosed as a personality disorder, is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

